 1
 2
 3
                                         NOTE: CHANGES MADE BY THE COURT
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9   JAVIER DE SANTIAGO-PEREZ,                         )
10                                                     )   Case No.: 2:17-cv-03790-CJC-JPR
                           Petitioner,                 )
11                                                     )   JOINT STIPULATED ORDER
                      v.                               )   SETTING INTERVIEW OF EDUARDO
12                                                     )   MARQUEZ CID PAST DISCOVERY
13   WILLIAM P. BARR,                                  )   CUT-OFF
     United States Attorney General,                   )
14                                                     )   The Honorable Jean P. Rosenbluth
                           Respondent.                 )
15                                                     )
16                                                     )
                                                       )
17                                                     )

18
19          UPON STIPULATION OF THE PARTIES and for good cause shown, the Court enters

20   the following:
21
            IT IS HEREBY ORDERED that the parties may mutually interview EDUARDO
22
     MARQUEZ CID (also known as Eduardo Marguez Cid) (“Mr. Marquez”), under oath, for
23
24   discovery and preservation of testimony, at a reasonable date, time, and place (no later than two

25   business days prior to the evidentiary hearing) upon clearance by his treating physician of his
26   fitness to provide testimony.
27
28
            IT IS FURTHER ORDERED that if Mr. Marquez is not cleared to testify by that time,
 1
 2   his testimony will be precluded from the evidentiary hearing.

 3
 4
     DATED: May 6, 2019                          ____________________________________
 5                                               HON. JEAN P. ROSENBLUTH
                                                 U.S. MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
